DETAILED ACTION
Priority/Benefit
After careful review of Applicant’s Post Allowance Communication, filed on 08/03/2022, the examiner agrees that there is support for wherein each passive optical nanostructure comprises a plurality of spacers configured separate its respective light emitting element from the optical structure in the areas of 62/910,204. More specifically the plurality of spacers was cited as  air gap enclosing nano-column in claim 26 and described as air gap enclosing nano-column 700 which include plurality of pillars 702 in ¶ 123. The configuration with reference characters 700 and 702 are shown in Fig 14B. Accordingly, since the examiner agrees with Applicant,  the earliest effective filing date is recognized as 10/03/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875